Citation Nr: 0838980	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  02-06 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased disability rating in excess of 20 
percent for avulsion and neuropathy left musculocutaneous 
nerve (dominant).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to February 
1968, from November 1973 to March 1979, and from June 1979 to 
August 1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  It was subsequently transferred to the jurisdiction 
of the RO in Huntington, West Virginia, based upon the 
veteran's change in residence.


FINDING OF FACT

The veteran's avulsion and neuropathy left musculocutaneous 
nerve (dominant) is manifested by no more than complete 
paralysis of the musculocutaneous nerve, with weakness, but 
no loss of flexion of the elbow and supination of the 
forearm.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no 
higher, for avulsion and neuropathy left musculocutaneous 
nerve (dominant) are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §4.124a, Diagnostic Code 8517 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Specifically, the 
RO's letters to the veteran, dated in September 2004 and 
November 2007, satisfied the duty to notify provisions 
relating to the veteran's claim for an increased rating for 
his service-connected avulsion and neuropathy left 
musculocutaneous nerve (dominant).  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  
Moreover, there is no prejudice to the veteran because the 
preponderance of the evidence is against an increased 
disability rating beyond which has been granted below in this 
matter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

In addition, prior to the final re-adjudication of issue the 
issue on appeal, the veteran was notified, via the RO's 
September 2004 and November 2007 letters, that he must 
submit, or request that VA obtain, evidence of the worsening 
of his disability.  Further, the RO's November 2007 letter 
notified the veteran that the assignment of a disability 
rating included consideration of the impact of the condition 
and symptoms on his employment.  Finally, the May 2002 
statement of the case informed him of the specific 
requirements to obtain a higher rating under the applicable 
diagnostic code applicable, and the RO's letters herein 
provided notice of the different types of evidence available 
to demonstrate the above.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); Prickett, 20 Vet. App. at 376.  

Even if the VCAA notice letters were found not to meet the 
requirements of Vazquez-Flores, thereby creating a 
presumption of prejudice, this presumption has been overcome 
for the reasons discussed below.  In this case, the veteran 
was provided with the requirements of the specific statutes 
used in evaluating his condition in the May 2002 statement of 
the case.  Accordingly, the veteran can be expected to 
understand what was needed to support his claim.  


Moreover, his statements submitted in support of his claim 
demonstrate his having actual knowledge in understanding that 
his condition needs to be worse to support his claim.  In 
addition, the Board notes that the severity of the veteran's 
condition, including its effect on his employment, has been 
adequately addressed in his multiple VA examinations during 
the course of this appeal.  Based on the above, any notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

For the reasons addressed above, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran was also provided 
with multiple VA examinations to ascertain the severity of 
his service-connected avulsion and neuropathy left 
musculocutaneous nerve (dominant).  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Historically, the veteran served on active duty from April 
1965 to February 1968, from November 1973 to March 1979, and 
from June 1979 to August 1981.  

The RO's March 1968 rating decision granted service 
connection for avulsion and neuropathy left musculocutaneous 
nerve (dominant) and assigned a 30 percent initial disability 
rating, effective from February 1968.  These benefits were 
subsequently discontinued upon the veteran's return to active 
duty service in November 1973. 

An RO rating decision, dated in October 1979, re-established 
service connection for avulsion and neuropathy left 
musculocutaneous nerve (dominant) and assigned a 10 percent 
disability rating, effective from March 1979.  These benefits 
were discontinued upon the veteran's return to active duty 
service.  

An RO rating decision, dated in May 1982, reestablished 
service connection for avulsion and neuropathy left 
musculocutaneous nerve (dominant) and assigned a 
noncompensable disability rating, effective from August 1981.  
A subsequent RO rating decision, dated in October 1995, 
granted an increased rating of 20 percent for this condition, 
effective from March 1994.

In November 1999, the veteran filed his present claim seeking 
an increased disability rating in excess of 20 percent for 
his service-connected avulsion and neuropathy left 
musculocutaneous nerve (dominant).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran's service-connected avulsion and neuropathy of 
the left musculocutaneous nerve (dominant), is currently 
assigned a 20 percent disability rating pursuant to 
Diagnostic Code 8517.  38 C.F.R. § 4.124a.  Under Diagnostic 
Code 8517, complete paralysis of the musculocutaneous nerve, 
weakness but not loss of flexion of elbow and supination of 
forearm in the major arm warrants a 30 percent evaluation.  
Severe incomplete paralysis of the musculocutaneous nerve in 
the major arm warrants a 20 percent evaluation.  Moderate 
incomplete paralysis of the musculocutaneous nerve in the 
major arm warrants a 10 percent evaluation.  Mild incomplete 
paralysis of the musculocutaneous nerve in the major arm 
warrants a noncompensable evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8517.

The term "incomplete paralysis," indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  See 38 C.F.R. 
§ 4.124a, Disease of the Peripheral Nerves.  

A review of his service medical records revealed treatment 
for avulsion of the left musculocutaneous nerve (dominant) 
following a motorcycle accident in May 1967.  A Medical Board 
report dated in January 1968, noted that the veteran 
underwent a brachial plexus exploration in August 1967, which 
revealed a complete avulsion of the musculocutaneous nerve on 
the left, just distal of its origin that could not be 
repaired.

In August 2000, a VA examination for scars was conducted.  
The report noted the veteran's symptoms of a mild itching 
with occasional burning scar on the left shoulder.  Physical 
examination of the anterior left shoulder revealed a 12 
centimeter by 3 centimeter scar, with a somewhat atrophic 
center and hypertrophic or keloidal edges.  The scar was soft 
to palpation and nontender.   

A private treatment summary letter, dated in June 2001, was 
received from R. Lacy, D.C.  In the letter, Dr. Lacy reported 
having treated the veteran on multiple occasions since 
November 1994.  Dr. Lacy further opined that "he has a 
complete paralysis with weakness of the left forearm with 
permanent injury to the left musculocutaneous major nerve."  

At his hearing before the Board in May 2003, the veteran 
testified that he had no feeling in his left forearm down to 
his left wrist.  He also reported weakness in his left arm 
and that his left bicep muscle felt like water when you 
squeezed it.

A statement from the veteran, dated in October 2004, noted 
that his left shoulder was smaller than his right shoulder, 
and that he tended to favor his right arm as a result of his 
left arm disorder.

In June 2005, a VA orthopedic examination was conducted.  The 
report noted the veteran's complaints of weakness in his left 
arm.  Physical examination of the left shoulder revealed a 
scar in the anterior axilla, 15 centimeters long by .25 
centimeters at its widest points.  Examination of the biceps 
revealed circumference at the mid portion of 37 centimeters 
on the right and 32 centimeters on the left.  Range of motion 
testing of the left arm revealed forward elevation to 125 
degrees, with hold against resistance at 90 degrees; 
abduction to 110 degrees, with hold against resistance at 90 
degrees; external rotation to 90 degrees, and internal 
rotation to 90 degrees.  Range of motion testing of the left 
elbow revealed flexion to 130 degrees, supination to 85 
degrees, and pronation to 80 degrees.  Sensory examination 
revealed much diminished sensory response along the 
posterolateral aspect of the left upper arm and of the flexor 
lateral aspect of the forearm.  The report further noted 
evidence of weakness of the left index against resistance, as 
compared to the right.  There was no evidence of Tinel sign 
or evidence of pressure to the carpel tunnel on the left.  
Upper body strength on the left was diminished by a third in 
flexion, extension, adduction, and abduction uniformly after 
only five seconds resistance.  Grip strength was also 
diminished to the left by a third, as compared to the right.  
The report concluded with a diagnosis of avulsion and 
neuropathy of the left musculocutaneous nerve, which could 
not be repaired, with residual weakness to the left arm and 
residual neuropathy of the musculocutaneous nerve root and 
loss of biceps mass.  

A treatment report dated in November 2005, from N. Pagano, 
D.C. noted that the veteran had hypesthesia in the left upper 
extremity consistent with C5-C6 dermatome.  

A statement from the veteran, dated in December 2007, noted 
that he had problems with his left shoulder since his 
inservice injury.  He indicated that his left arm was smaller 
in size than his right arm, with weakness and loss of feeling 
in the left hand.  

Based on review of the veteran's claims folders and resolving 
all reasonable doubt in his favor, the Board finds that the 
evidence of record supports the criteria for a 30 percent 
disability rating for avulsion and neuropathy left 
musculocutaneous nerve (dominant).  In making this 
determination, the Board notes the veteran's service records 
document findings of a complete avulsion of the 
musculocutaneous nerve on the left, just distal of its 
origin.  Dr. Lacy opined that "[the veteran] has a complete 
paralysis with weakness of the left forearm with permanent 
injury to the left musculocutaneous major nerve."  Finally, 
the medical evidence of record clearly documents atrophy, 
muscle weakness, reduced range of motion, loss of sensation, 
and neuropathy in the veteran's left upper extremity.  
Accordingly, manifestations of the veteran's 
service-connected left upper extremity disorder more nearly 
approximates complete paralysis of the musculocutaneous 
nerve.  38 C.F.R. § 4.7 (2008).

While the veteran's disability picture due to his 
service-connected left upper extremity disorder more nearly 
approximate the criteria for the 30 percent rating, this 
disorder is not shown to approach the severity contemplated 
for a higher disability rating at any time during the appeal 
period.  See 38 C.F.R. § 4.7 (2008); Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

A 30 percent disability rating is the highest rating 
available Diagnostic Code 8517.  Consideration has been given 
to the potential application of various provisions of 38 
C.F.R. Parts 3 and 4 (2008) whether or not raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  Higher ratings are available pursuant to 
38 C.F.R. § 4.124a, Diagnostic Codes 8510-8719 (2008).  
However, the veteran's service-connected left upper extremity 
disorder is not manifested by symptoms warranting an 
increased rating based upon disease of the peripheral nerves.  
For instance, the veteran's service-connected left upper 
extremity disorder is not analogous to complete paralysis of 
the circumflex nerve, which would render abduction of the arm 
impossible.  38 C.F.R. § 4.124a, Diagnostic Code 8518.  
Moreover, a higher rating is not warranted for the veteran's 
service-connected left upper extremity disorder based upon 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2008).  The June 2005 VA orthopedic examination 
revealed range of motion of the left arm of forward elevation 
to 125 degrees, abduction to 110 degrees, external rotation 
to 90 degrees, and internal rotation to 90 degrees.  Under 
Diagnostic Code 5201, the maximum 40 percent rating is 
assigned for limitation of motion of the arm to 25 degrees 
from the side.  Id.  Moreover, the veteran's left elbow 
exhibited a range of motion consisting of flexion to 130 
degrees, supination to 85 degrees, and pronation to 80 
degrees.  Pursuant to Diagnostic Codes 5206 and 5207, a 40 
percent rating is warranted for limitation of flexion of the 
(major) forearm to 55 degrees, or limitation of extension of 
the (major) forearm to 100 degrees.  Thus, even with 
consideration of the functional loss shown in the veteran's 
left upper extremity, a higher rating is not shown to be 
warranted herein.  See 38 C.F.R. §§ 4.40, 4.45 (2008); see 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Accordingly, the Board finds no basis on which to assign a 
higher disability evaluation in that the veteran manifests no 
separate and distinct symptoms not contemplated in the 
currently assigned 30 percent rating under the Rating 
Schedule.

The Board has also considered whether the veteran warrants a 
separate disability ratings for his left shoulder surgical 
scar.  See generally Jones v. Principi, 18 Vet. App. 248 
(2004); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  However, his surgical scar is not shown to be deep, 
exceed 6 square inches in area, cause limitation of motion, 
nor is it unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7805 (2008).  In the absence of such 
symptomatology, the assignment of a separate evaluation under 
the respective diagnostic codes is not in order.  See 38 
C.F.R. § 4.118.
 
After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 30 percent for the 
veteran's service-connected avulsion and neuropathy left 
musculocutaneous nerve (dominant) at any time during the 
period pertinent to this appeal.  38 U.S.C.A. 5110 (West 
2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but the preponderance is 
against a rating in excess of that assigned by this decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An increased disability rating of 30 percent, but not higher, 
for avulsion and neuropathy left musculocutaneous nerve 
(dominant), is granted, subject to the law and regulations 
governing the payment of monetary benefits.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


